PER CURIAM.
Affirmed. See Sarasota Citizens for Responsible Gov’t v. City of Sarasota, 48 So.3d 755 (Fla. 2010) (finding private negotiations between deputy county administrator and members of the county board of commissioners, conducted for purposes of developing memorandum of understanding, did not violate Sunshine Law as no final action was taken and any violation would have been cured by subsequent pub-lically noticed meeting of the board); Tolar v. Sch. Bd. of Liberty Cnty., 398 So.2d 427, 429 (Fla. 1981) (“The Board’s action was not merely a ceremonial acceptance of secret actions and was not merely a perfunctory ratification of secret decisions at a later meeting open to the public.”).